DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejection
The 35 U.S.C. §103 rejection of claims 4 and 10 as over Cott et al. (DE 102013105080), made of record in the office action mailed 02/04/2021, page 2, has been withdrawn due to Applicant’s arguments in the response filed on 02/25/2021.

Claim Objections
Claim 2 is objected to because of the following informalities:  In order to ensure proper Markush Language in line 2, “includes at least one of, or” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cott et al. (DE 102013105080).
Regarding claims 1-3, 5 Cott discloses method involves connecting fiber reinforced organo-sheet segments (2-1) to form composite layer.  The long fiber 
Regarding claims 9, Cott discloses the unidirectionally aligned prolonged 
fibers in organo-segment formed in one layer are overlapped with two adjacent organo-segments that are arranged in another layer (English abstract, see figure 4), which meets the limitation of the claim.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cott et al. (DE 102013105080) in view of Tsotsis (US 2017/0282491).
Regarding claim 7, Cott fails to disclose the plurality of tiles includes a property of state of cure.
Whereas, Tsotsis discloses a method for manufacturing a composite may include selecting an interlayer material having a first distortional deformation capability. The cured composite comprising an interface layer in conjunction with a reinforcing layer with increased tensile strength (para 0002).
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to form the plurality of tile ply of Cott in cured form as taught by Tsotsis motivated by the desire to increase tensile strength. 
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cott et al. (DE 102013105080) in view of Pietila et al. (US 2017/0054208).
Regarding claim 8, Cott fails to disclose that the plurality of ply tile includes a circuit layout. 
Whereas, Pietila discloses phased array antenna for a mobile platform combines transmit and receive antennas within a common, low profile enclosure (abstract). The sub-array tile assembly 78 is formed by an array of transmit tiles 160, each comprising a printed wiring assembly containing a sub-array of dual circuit dies or elements that include an array of antenna elements (para 0050). FIG. 17 illustrates one of the receive tiles 156 which comprises a printed wiring assembly, including a circuit board, having a sub-array of 64 phased array electronic elements or dies 104, comprising 32 electronic elements on each side of the tile 156 (para 0056).
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to form the plurality of tile ply of Cott having a circuit layout as taught by Pietila motivated by the desire for end use applications such as antennas in the aircraft. 
Regarding claim 11, Cott fails to disclose that the composite part is used in aircraft.
Whereas, Pietila discloses phased array antenna for a mobile platform combines transmit and receive antennas within a common, low profile enclosure (abstract). The 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to use the composite part of Cott in the aircraft manufacturing as taught by Pietila motivated by the desire for end use applications such as antennas in the aircraft. 
Allowable Subject Matter
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicants arguments filed on 02/25/2021 have been fully considered, but they are not persuasive except for claim 4 and 10. Applicant argues that "Cott discloses plurality of distinct plies that differs in thickness, material it therefore would be obvious that both ply tiles differs from each other." However, the Office action fails to point to specific structures, within Cott, that are alleged to render obvious specific structures, recited in claim 1.
However, it should be noted that Figure 4 of Cott is pretty self-explanatory that it teaches two distinct ply tile which would intrinsically differ in properties. 
Applicant respectfully submits that the Office action fails to establish a prima facie case for the obviousness of claim 1 at least because the Office action fails to clearly articulate the reasons why each and every feature recited in claim 1, together with the overall organization of such features within the composite part, claimed in claim 1, is obvious over the disclosure of Cott. More particularly, the Office action fails to clearly articulate which elements, from Cott, are alleged to render obvious "the plurality of plies of composite material," recited in claim 1. The Office action also fails to clearly articulate which elements, from Cott, are alleged to render obvious the "hybrid ply defined by a plurality of distinct ply tiles," as recited in claim 1.
However, Cott discloses in figure 4, plurality of distinct plies (1, 2.1 and 1, 2.2) that differs in thickness, material and properties, it therefore would be obvious that both ply tiles differs from each other. Based on figure 4, it looks like prolonged fiber 1 with plurality of distinct plies are a part of one composite which would meet the limitation of claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.